Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 17 contains allowable subject matter pertaining to “and provide a directive beam along a virtual axis extended in a selected direction, by using the antenna array, where the directive beam is distant a first distance away from the antenna array along the virtual axis, and has a half power beam width (HPBW) on a virtual plane vertical to the axis…on a fourth virtual plane vertical to the fourth virtual axis, at the first distance from the array, where the fourth virtual axis forms a third elevation angle with the first virtual axis; a fifth beam formed along a fifth virtual axis extended in a fifth direction, and having the HPBW on a fifth virtual plane vertical to the fifth virtual axis, at the first distance from the array, where the fifth virtual axis forms a fourth elevation angle with the first virtual axis; a sixth beam formed along a sixth virtual axis extended in a sixth direction, and having the HPBW on a sixth virtual plane vertical to the sixth virtual axis, at the first distance from the array, where the sixth virtual axis forms a fifth elevation angle with the first virtual axis; and a seventh beam formed along a seventh virtual axis extended in a seventh direction, and having the HPBW on a seventh virtual plane vertical to the seventh virtual axis, at the first distance from the array, where the seventh virtual axis forms a sixth elevation angle with the first virtual axis;.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., US Publication No. 20170201968 filed on June 13, 2006 in view of Kim et al, US Publication No. 20130165050 published on June 27, 2013, and further in view of Hwang et al, US Publication No. 20190115657 published on April 18, 2019. 
As to claim 1, Nam teaches “an antenna array configured to comprise a plurality of conductive members;” [see Fig 2, item 210a, 205a].  The antenna (205a) corresponds to “conductive member.”
 “a wireless communication circuitry configured to be electrically connected with the plurality of conductive members,” [see Fig 2, item 215, 220]
 “and transmit and/or receive a signal having a frequency between 3.5 Giga Hertz (GHz) and 70 GHz,” [see paragraph 232; item ‘Table 3’].
 “and form a directive beam radiated in a set direction by using the antenna array;” [see paragraph 0068].  Paragraph 0068 recites “For instance, the controller/processor 225 could support 
 “at least one processor configured to be operatively connected to the wireless communication circuitry;” [see Fig 2, item 215, 220].
 “and a memory configured to be operatively connected with the at least one processor,” [see Fig 2, item 230].
“and wherein the memory stores instructions of, at execution, enabling the at least one processor to control the antenna array to radiate the plurality of directive beams,” [see paragraph 0084].  Paragraph 0084 recites “The processor 340 is also capable of executing other processes and programs resident in the memory 360, such as processes for CSI reporting on PUCCH. The processor 340 can move data into or out of the memory 360 as required by an executing process. In some embodiments, the processor 340 is configured to execute the applications 362 based on the OS 361 or in response to signals received from eNBs or an operator.”
 “providing a number of beam sets wherein the coverage regions covered by the plurality of directive beams are combined to comprise a target coverage region that the electronic device intends to cover;” [see paragraph 123].  Paragraph 123 recites “This is useful when supporting a wider coverage for the eMBB slice 560a operating in BW1 710 than the URLL slice 540a operating in BW2 350.”
It should be noted however that Nam does not teach “wherein the memory stores information about radiation directions of a plurality of directive beams that will be radiated through the antenna array,”
“in radiation directions corresponding to mutually different times, on the basis of the information about the radiation directions of the plurality of directive beams” 
“and on the basis of the provided number of beam sets, setting the number of the plurality of directive beams and the radiation directions of the plurality of directive beams.” 

On the other hand, Kim teaches “wherein the memory stores information about radiation directions of a plurality of directive beams that will be radiated through the antenna array,” [see paragraph 0044].  Paragraph 0044 recites “When the reception apparatus and the transmission apparatus succeed in receiving and transmitting the training signal, respectively, and then store a corresponding beam direction, the reception apparatus and the transmission apparatus may be aware of the direction of the propagation path from the transmission apparatus to the reception apparatus.”
 “in radiation directions corresponding to mutually different times, on the basis of the information about the radiation directions of the plurality of directive beams” [see paragraph 0068].  Paragraph 0068 recites “the transmission apparatus may store a direction and a magnitude of a beam used to receive the response signal in operation 440.”
 “and on the basis of the provided number of beam sets, setting the number of the plurality of directive beams and the radiation directions of the plurality of directive beams.” [see paragraph 0085].  Paragraph 0085 recites “In operation 610, a transmission apparatus may form a first transmission beam into a predetermined direction using a plurality of transmit antennas.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nam with the teachings of Kim because Kim enhances capacity of a wireless channel having a high directivity as detailed in paragraph 0008.
It should be noted however that Nam, Kim do not teach “wherein the information about the radiation directions of the plurality of directive beams is acquired by: hexagonally providing coverage regions covered by the plurality of directive beams;” 
On the other hand, Hwang teaches “wherein the information about the radiation directions of the plurality of directive beams is acquired by: hexagonally providing coverage regions covered by the plurality of directive beams;” [see paragraph 0052].  Paragraph 0052 recites “In FIG. 3 (a)-(d) each solid-line hexagon represents a distinct beam coverage, and a set of solid-line hexagons, called a beam grid, represents a projection of a set of possible three-dimensional beam coverages onto a two-dimensional plane.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nam, Kim with the teachings of Hwang because Hwang discloses beamforming that improves signal quality at an intended communication system as detailed in paragraph 0002.

As to claim 2, Kim teaches “the information about the radiation directions of the plurality of directive beams is set by an external device, and the electronic device acquires the information about the radiation directions of the plurality of directive beams from the external device.” [see Fig. 4].

As to claim 3, Kim teaches “the instructions enable the at least one processor to obtain a shadow area resulting from the radiation of the plurality of directive beams, and set a radiation direction of at least one beam that will be additionally radiated to decrease the shadow area.” [see paragraph 0020].  Paragraph 0020 recites “the data transmission scheme may be determined so that the transmission apparatus may repeatedly transmit the data using the plurality of beams.”

As to claim 4, Kim teaches “the instructions enable the at least one processor to obtain an overlapped region resulting from the radiation of the plurality of directive beams, and alter a radiation direction of at least one beam among the plurality of directive beams to decrease the overlapped region.” [see paragraph 0033].  Paragraph 0033 recites “the transmission apparatus may form a transmission beam using a plurality of transmit antennas. The transmission apparatus may select only a portion from among the plurality of transmit antennas and thereby form the transmission beam using only the selected transmit antennas. Since a beam width is determined based on the number of transmit antennas used to form a beam and thus, the transmission apparatus may determine the number of transmit antennas to be selected, based on a desired beam width.”

As to claim 5, Nam teaches “the target coverage region is expressed as a partial region on a hemisphere distant a first distance away centering on the antenna array, and the target coverage region is expressed by a position of the antenna array and a target coverage angle formed with both end points of the target coverage region.” [see paragraph 123].  Paragraph 123 recites “This is useful when supporting a wider coverage for the eMBB slice 560a operating in BW1 710 than the URLL slice 540a operating in BW2 350.”

As to claim 6, Nam teaches “a unitary elevation angle indicating an interval between beam sets is set on the basis of information about beam widths of the plurality of directive beams, and the number of beam sets is set as an integer most approximate to a value dividing the target coverage angle by the unitary elevation angle.” [see paragraph 123].  Paragraph 123 recites “This is useful when supporting a wider coverage for the eMBB slice 560a operating in BW1 710 than the URLL slice 540a operating in BW2 350.”

As to claim 7, Kim teaches “in response to the number of beam sets being set as N , the number of the plurality of directive beams is set as 3N(N + 1) + 1.” [see paragraph 0023].  Paragraph 0023 recites “second transmission beam may be formed to be plural, and the transmitting of the data may include repeatedly transmitting the data to the reception apparatus using the plurality of second transmission beams.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        /DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637